DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 10/21/2022 is acknowledged.

Status of Claims
	This Office Action is in response to the application filed on 01/24/2020. Claims 1-20 are presently pending and are presented for examination.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an actuator coupled to the first stage and to the second stage, as required by claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2010002044 A1).
Regarding claim 1, Lee discloses a robotic manipulator (see Fig. 5, 10), comprising: a first stage (200); a second stage (210); a third stage (220); an actuator (see Fig. 9, 400) coupled to the first stage (see Fig. 9) and to the second stage (indirectly connected) to actuate movement of the second stage with respect to the first stage (via 412); and a cable (411) having a first end coupled to the first stage, a second end coupled to the third stage, and an intermediate portion between the first end and the second end engaged with the second stage such that movement of the second stage with respect to the first stage passively drives movement of the third stage with respect to the second stage (see Fig. 9).  
Regarding claim 2, Lee discloses the movement of the second stage (210) with respect to the first stage (200) is linear movement (see Fig. 9) and the movement of the third stage (220) with respect to the second stage is linear movement (see Fig. 9).  
Regarding claim 3, Lee discloses the linear movement of the second stage (210) with respect to the first stage (200) is in the same direction as the linear movement of the third stage (220) with respect to the second stage (see Fig. 9).  
Regarding claim 4, Lee discloses the movement of the second stage (210) with respect to the first stage (200) is extension of the second stage with respect to the first stage (see Fig. 9) and the movement of the third stage (220) with respect to the second stage is extension of the third stage with respect to the second stage (see Fig. 9).  
Regarding claim 5, Lee discloses a fourth stage (230); and a second cable (413) having a first end coupled to the second stage (210), a second end coupled to the fourth stage, and an intermediate portion between the first end and the second end engaged with the third stage (220) such that extension of the third stage with respect to the second stage passively drives extension of the fourth stage with respect to the third stage (see Fig. 9).  
Regarding claim 6, Lee discloses the movement of the second stage (210) with respect to the first stage (200) is retraction of the second stage with respect to the first stage (see Fig. 6 and 7) and the movement of the third stage (220) with respect to the second stage is retraction of the third stage with respect to the second stage (see Fig. 6 and 7).  
Regarding claim 7, Lee discloses a fourth stage (230); and a second cable (413) having a first end coupled to the second stage (210), a second end coupled to the fourth stage, and an intermediate portion between the first end and the second end engaged with the third stage (220) such that retraction of the third stage with respect to the second stage passively drives retraction of the fourth stage with respect to the third stage (see Fig. 9).  
Regarding claim 8, Lee discloses the intermediate portion of the cable is positioned within a groove in the second stage (see Fig. 9, grooves in 402).  
Regarding claim 9, Lee discloses the groove is located within a pulley (402) in the second stage (see Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2010002044 A1) in view of Ubidia (US 20080093371 A1).
Regarding claim 10, Lee fails to disclose a suction cup. However, Ubidia teaches a suction cup (see Fig. 7, 304). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Lee with a suction cup, as taught by Ubidia, to provide a suction force that holds onto a product when the suction cup comes into contact with the product; and to provide a suction cup which can conform to a surface of a product to form a vacuum (see paragraph [0034]). As a result of the combination, the following limitations would necessarily result: movement of the second stage (Lee, 210) with respect to the first stage (Lee, 200) drives movement of the suction cup (Ubidia, 304) with respect to the first stage (Lee, 200); and wherein movement of the third stage (Lee, 220) with respect to the second stage (Lee, 210) drives movement of the suction cup (Ubidia, 304) with respect to the first stage (Lee, 200; Fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658